Case 1:20-cv-21604-CMA Document 38 Entered on FLSD Docket 07/17/2020 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 20-CIV-21604-ALTONAGA/Goodman

   CLAUDIA PLAZAS ROCHA,
   on behalf of herself and all others
   similarly situated

           Plaintiff,

   vs.

   BRITISH BROADCASTING
   CORPORATION,

           Defendant.

                                                /
                         JOINT NOTICE OF SETTLEMENT OF FLSA CLAIMS
          Pursuant to the Court’s Order dated July 13, 2020 (ECF No. 37), the parties hereby notify
  the Court as follows:
          1.      On June 18, 2020, the parties participated in a settlement conference with Judge
  Goodman, but were unable to settle the case at that time.
          2.      While the settlement conference was not successful, the parties subsequently reached
  an agreement later that day. (ECF No. 34.)
          3.      This Notice confirms that Plaintiff’s FLSA claims were settled in full without
  admitting liability.
  Respectfully submitted this 17th day of July, 2020,

  s/ Peter Michael Hoogerwoerd                          s/ John T. McDonald
  Peter M. Hoogerwoerd                                  John T. McDonald (pro hac vice)
  Florida Bar No. 188239                                jmcdonald@reedsmith.com
  pmh@rgpattorneys.com                                  Reed Smith LLP
  Daniel J. Bujan, Esq.                                 506 Carnegie Center, Ste. 300
  Florida Bar No. 1017943                               Princeton, NJ 08540
  dbujan@rgpattorneys.com                               609.524.2041

  REMER & GEORGES-PIERRE, PLLC                          s/ Sujey S. Herrera
  44 West Flagler Street, Suite 2200                    Sujey S. Herrera
  Miami, FL 33130                                       Florida Bar No. 92445
  Telephone: (305) 416-5000                             sherrera@reedsmith.com
  Facsimile: (305) 416-5005                             Reed Smith LLP
                                                        1001 Brickell Bay Drive, Suite 900
                                                        Miami, FL 33131
Case 1:20-cv-21604-CMA Document 38 Entered on FLSD Docket 07/17/2020 Page 2 of 2



                                   CERTIFICATE OF SERVICE

            The undersigned attorney certifies that on July 17, 2020 she filed the foregoing NOTICE

  OF SETTLEMENT OF FLSA CLAIMS with the Clerk of the United States District Court for

  the Southern District of Florida, using the CM/ECF system, which will serve all counsel of

  record.



                                                       /s/ Sujey S. Hererra
                                                       Sujey S. Herrera
